      Case 1:19-cv-09236-KPF Document 138 Filed 08/12/20 Page 1 of 4


August 12, 2020

Via ECF and E-mail

Hon. Katherine Polk Failla
U.S. District Court, S.D.N.Y.
40 Foley Square, Room 2103
New York, NY 10007

Re:    In re Tether and Bitfinex Crypto Asset Litigation, 19-CV-09236 (KPF)

Dear Judge Failla:

        For Plaintiffs, we respond to the August 7, 2020 pre-motion letter of Defendant
Phillip G. Potter, which seeks leave to move to dismiss Plaintiffs’ Consolidated Class Ac-
tion Complaint (Dkt. 114). Potter’s argument in support of his proposed motion are merit-
less. His legal arguments against Plaintiffs’ claims are based on inappropriate or inappli-
cable legal standards. And his arguments that Plaintiffs do not sufficiently allege his role
in Defendants’ manipulative scheme are contradicted by allegations that show he was a
key member of that scheme, as Chief Strategy Officer for Bitfinex and Tether.

                                Plaintiffs State Valid Claims

         Antitrust. In arguing that Plaintiffs do not adequately plead market power, Potter
incorrectly equates market power with the power to prevent the creation of other stable-
coins. Defendants’ scheme provided Defendants, including Potter, with market power be-
cause it enabled them to control prices in the cryptocommodity market. See, e.g., Merced
Irrigation District v. Barclays Bank PLC, 165 F. Supp. 3d 122, 141 (S.D.N.Y. 2016). Pot-
ter’s argument that Plaintiffs have not shown antitrust injury is similarly meritless: Plain-
tiffs transacted in a market subject to price manipulation, which courts consistently regard
as creating antitrust injury. Id. at 133.

        CEA. In arguing that Plaintiffs do not establish their standing, Potter relies on a
reading of Section 22 that is unduly restrictive and that courts in this circuit have rejected.
The CEA requires a plaintiff plausibly to allege only that “she transacted in at least one
commodity contract at a price that was lower or higher than it otherwise would have been
absent the defendant’s manipulations” and that “the manipulated prices were detrimental
to her.” In re Term Commodities Cotton Futures Litig., 371 F. Supp. 3d 95, 100 (S.D.N.Y.
2019). Plaintiffs have alleged they transacted in markets manipulated by the conspiracy—
of which Potter was a part—and were injured thereby. E.g., Compl. ¶ 438.

        RICO. Contrary to Potter’s assertions, Plaintiffs have sufficiently alleged both “but
for” and proximate causation linking the enterprise’s scheme—and Potter’s conduct in fur-
therance of that scheme—to Plaintiffs’ injuries. The RICO enterprise harmed Plaintiffs
because its market manipulation caused them to pay more than they otherwise would have
paid for cryptocommodities absent Defendants’ conduct—including Potter’s. See Compl.
¶¶ 457, 541-42. Plaintiffs also allege a direct link between the enterprise’s conduct and
their injuries—the enterprise issued debased USDT, laundered it through Bittrex and
      Case 1:19-cv-09236-KPF Document 138 Filed 08/12/20 Page 2 of 4
Honorable Katherine Polk Failla
August 12, 2020


Poloniex, and illicitly converted it into cryptocommodities at artificially inflated prices, id.
¶¶542-46, stating a RICO claim. Accord Bridge v. Phoenix Bond & Indemnity Co., 553
U.S. 639, 650, 661 (2008).

        Common Law Fraud. Potter’s vague suggestion that Plaintiffs fail to plead the
elements of fraud—reliance, causation, and damages—is contradicted by Plaintiffs’ well-
pled allegations that lay out each element in detail. E.g., Compl. ¶¶ 18-22; 579.

        GBL § 349. Potter’s argument that § 349 does not apply to securities is irrelevant,
as Plaintiffs allege cryptocommodities are commodities—products directly available to
consumers. E.g., Compl. ¶ 65. Potter’s sole case for the proposition that § 349 does not
apply to commodities, DeAngelis v. Corzine, 17 F. Supp. 3d 270 (S.D.N.Y. 2014), is inap-
posite, as it involved a sophisticated party’s investments in MF Global, which that party
made “as investments, not as a purchase of traditional consumer goods.” Id. at 284. Here,
the relevant cryptocommodities are available directly to consumers and are frequently pur-
chased as goods to be “consumed” or “used.” Gray v. Seaboard Secs., Inc. 14 A.D.3d 852,
852 (3d Dep’t 2005). Because Plaintiffs allege a scheme aimed at cryptocommodity con-
sumers, they adequately allege causation, see N. State Autobahn, Inc. v. Progressive Ins.
Grp. Co., 102 A.D.3d 5 (2d Dep’t 2012), and damages, see Compl. ¶¶ 18-22.

                   Plaintiffs Make Sufficient Allegations Against Potter

        Plaintiffs allege that Potter engaged in extensive fraudulent and unlawful conduct.
Potter acknowledges that he was Chief Strategy Officer for both Bitfinex and Tether and
co-founded Tether, Compl. ¶ 36, and he does not deny that he continues to be a shareholder
in DigFinex, id. ¶ 24. Plaintiffs further allege that Potter, together with Defendant Devasini,
founded the Tether enterprise by rebranding a different purported stablecoin—
“Realcoin”—as “Tether” and incorporating Defendant Tether Holdings, Ltd. in 2014.
Compl. ¶ 122. Plaintiffs allege that Potter concealed his simultaneous control of Tether and
Bitfinex—two apparently distinct entities that played separate but significant roles in the
crypto-economy—to enable Defendants’ conspiracy. Compl. ¶ 152-56. And they allege
that Potter made specific, repeated public statements evincing the enterprise’s intent to
evade banking laws and anti-money laundering regulations to further Defendants’ scheme,
demonstrating his control of the enterprise through the same pattern of racketeering activity
that Potter openly espoused—money laundering and wire fraud. See Compl. ¶¶ 343-47.

        This is more than sufficient to state fraud claims against Potter. Corporate “officers
and directors” like Potter “may be held individually liable” for fraud “if they participated
in or had knowledge of the fraud.” Pludeman v. N. Leasing Sys., Inc., 890 N.E.2d 184, 187
(N.Y. 2008). Even without “specific details of each individual defendant’s conduct,” New
York courts “have never required talismanic, unbending allegations” because “sometimes
such facts are unavailable prior to discovery.” Id. at 188. What matters is that “the scheme,
as alleged, gives rise to the reasonable inference . . . that the officers, as individuals and in
the key positions they held, knew of and/or were involved in the fraud.” Id. Plaintiffs allege
not only that Potter held key positions and was involved in the fraud, but also that he made
specific public statements to further it. While Potter says he was peripheral to the


                                               2
      Case 1:19-cv-09236-KPF Document 138 Filed 08/12/20 Page 3 of 4
Honorable Katherine Polk Failla
August 12, 2020


conspiracy—asserting he had no “meaningful” role in Tether and Bitfinex after Febru-
ary 2018—Plaintiffs allege he played a key role as Chief Strategy Officer for Bitfinex and
Tether.

         Potter thus cannot justify dismissal of Plaintiffs’ CEA claim against him by sug-
gesting that Plaintiffs have not plead his role with sufficient particularity. As for all claims,
Plaintiffs allege that Potter specifically concealed links between Tether and Bitfinex that
were central to the conspiracy. Compl. ¶¶24, 36, 122, 152-156, 343-47. But even assuming
that Rule 9(b) applies to Plaintiffs’ CEA claims, its requirements are “generally relaxed in
the context of manipulation-based claims” In re London Silver Fixing, Ltd., Antitrust
Litig.., 213 F. Supp. 3d 530, 566 (S.D.N.Y. 2016). As courts have recognized in interpret-
ing Rule 9(b), even if Plaintiffs could not “identify specific acts and representations by
each specific defendant” it would be “of no moment” to their ability to allege with partic-
ularity because “[t]he very nature of the scheme, as alleged, gives rise to the reasonable
inference that all defendants (including defendant officers who held ‘key positions’) were
involved in the fraud.” Simington v. Lease Fin. Grp., LLC, No. 10 Civ. 6052 (KBF), 2012
WL 651130, at *10 (S.D.N.Y. Feb. 28, 2012) (cleaned up).

        Potter is also properly part of Plaintiffs’ antitrust claims. These same allegations —
that Potter was the Chief Strategy Officer for Tether and Bitfinex, concealed the links be-
tween Bitfinex and Tether, and used correspondent banking to conceal the fact that USDT
was unbacked, Compl. ¶¶24, 36, 122, 152-156, 343-47—allege intentional and overt ac-
tions that Potter took in restraint of trade.

        Potter finally cannot justify dismissal of Plaintiffs’ RICO claims against him. Plain-
tiffs more than sufficiently allege that Potter is a “corporate insider” liable for the numerous
and well-pleaded fraudulent misrepresentations made by the Tether and Bitfinex Defend-
ants, as illustrated by the case Potter cites. See U.S. Fire Ins. Co. v. United Limousine Serv.,
Inc., 303 F. Supp. 2d 432, 445 (S.D.N.Y. 2004) (“Plaintiff satisfies the particularity re-
quirement because, in the RICO Case Statement, [Defendant] is alleged to be a corporate
insider.”).




                                               3
      Case 1:19-cv-09236-KPF Document 138 Filed 08/12/20 Page 4 of 4
Honorable Katherine Polk Failla
August 12, 2020


Respectfully submitted,


   /s/ Kyle W. Roche
   Kyle W. Roche
   Edward Normand
   Velvel Freedman (pro hac vice)
   Joseph M. Delich
   ROCHE CYRULNIK FREEDMAN LLP
   99 Park Avenue, 19th Floor
   New York, NY 10016
   kyle@rcfllp.com
   tnormand@rcfllp.com
   vel@rcfllp.com
   jdelich@rcfllp.com

   /s/ Caitlin Halligan
   Philippe Z. Selendy
   Caitlin Halligan
   Andrew R. Dunlap
   SELENDY & GAY PLLC
   1290 Sixth Avenue
   New York, NY 10104
   pselendy@selendygay.com
   challigan@selendygay.com
   adunlap@selendygay.com

   /s/ Todd M. Schneider
   Todd M. Schneider (pro hac vice)
   Jason H. Kim (pro hac vice)
   Matthew S. Weiler (pro hac vice)
   Kyle G. Bates (pro hac vice)
   SCHNEIDER WALLACE COTTRELL KONECKY LLP
   2000 Powell Street, Suite 1400
   Emeryville, CA 94608
   tschneider@schneiderwallace.com
   jkim@schneiderwallace.com
   mweiler@schneiderwallace.com
   kbates@schneiderwallace.com

   Interim Lead Counsel and Attorneys for Plaintiffs and the Pro-
   posed Class




                                            4
